DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     EDWIN GARAVITO-QUIROGA,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1026

                              [June 24, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Daniel A. Casey, Judge;
L.T. Case No. 11-016851CF10A.

   Edwin Garavito-Quiroga, Miami, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.